UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-7345


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

CHIEF RHODES, of Horry County            Police;    DETECTIVE   NEIL
FREBOWITZ, of Horry County Police,

                  Defendants – Appellees,

          and

W. THOMAS FLOYD, Public Defender; EDWARD ED CHRISCO, Public
Defender,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:12-cv-00811-RMG)


Submitted:   January 23, 2014                 Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Ronald L. Legg seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation,

granting summary judgment in favor of Defendant Rhodes, denying

without    prejudice      Defendant     Frebowitz’s     motion       for    summary

judgment, and staying the case pending the outcome of Legg’s

criminal trial.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Legg seeks to appeal is neither a final

order   nor    an     appealable    interlocutory     or     collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                     We

dispense      with    oral   argument    because      the    facts    and     legal

contentions     are    adequately    presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                        3